Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *450and order of this Court dated April 8, 2002 (People v Devorce, 293 AD2d 550 [2002]), affirming a judgment of the County Court, Westchester County, rendered September 15, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Smith, J.E, Krausman, Schmidt and Cozier, JJ., concur.